NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

             LAMARK ANTWON RICHARDSON, Petitioner.

                         No. 1 CA-CR 14-0481 PRPC
                              FILED 8-4-2016


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2003-005169-001
             The Honorable William L. Brotherton, Jr., Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Diane Meloche
Counsel for Respondent

Lamark Antwon Richardson, Florence
Petitioner
                         STATE v. RICHARDSON
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Chief Judge Michael J. Brown
joined.


J O N E S, Judge:

¶1            Lamark Antwon Richardson petitions for review of the
superior court’s summary dismissal of his “motion for reconsideration of
plea agreement,” which the court treated as a notice of post-conviction relief
pursuant to Arizona Rule of Criminal Procedure 32.1. We have considered
his petition for review and, for the reasons stated, grant review but deny
relief.

                 FACTS AND PROCEDURAL HISTORY

¶2            Richardson pled guilty to first-degree murder and armed
robbery. On February 9, 2005, the superior court sentenced Richardson to
a mitigated seven-year prison term for armed robbery and a consecutive
life term without the possibility of release for twenty-five years for murder.
At sentencing, Richardson signed and was provided with a notice of rights
of review after conviction, which stated that a notice of post-conviction
relief had to be filed within ninety days of entry of judgment and
sentencing.

¶3            On February 25, 2014, more than nine years after entry of
judgment and sentencing, Richardson filed a “motion for reconsideration
of plea agreement,” alleging his convictions and sentences were obtained
in violation of his constitutional rights. Specifically, he claimed he did not
knowingly enter into the plea agreement, his Eighth and Fourteenth
Amendment rights were violated, and he received ineffective assistance of
counsel. The superior court properly treated the motion as a notice of post-
conviction relief, see Ariz. R. Crim. P. 32.3, and summarily dismissed it,
finding the claims to be precluded. This petition for review followed. We
have jurisdiction pursuant to Arizona Revised Statutes section 12-
120.21(A)(1) (2016) and Arizona Rule of Criminal Procedure 32.9(c).




                                      2
                          STATE v. RICHARDSON
                            Decision of the Court
                                DISCUSSION

¶4            On review, Richardson asserts the same claims he raised in
his motion for reconsideration of the plea agreement. We review the
summary dismissal of a post-conviction relief proceeding for an abuse of
discretion. See State v. Kolman, 239 Ariz. 157, 161, ¶ 9 (2016).

¶5            Generally, a notice of post-conviction relief must be filed
within ninety days after the entry of judgment and sentence. Ariz. R. Crim.
P. 32.4(a). “Any notice not timely filed may only raise claims pursuant to
Rule 32.1(d), (e), (f), (g) or (h).” Ariz. R. Crim. P. 32.4(a); see also State v.
Shrum, 220 Ariz. 115, 118, ¶ 13 (2009) (noting “few exceptions” to “general
rule of preclusion” for claims in untimely or successive petitions).
Richardson’s claims of an unconstitutional guilty plea and sentences and
ineffective assistance of counsel do not fall within Rule 32.1(d), (e), (f), (g)
or (h) because they are cognizable under Rule 32.1(a) (authorizing a petition
for post-conviction relief on the basis that “[t]he conviction or the sentence
was in violation of the Constitution of the United States or the State of
Arizona.”); see State v. Petty, 225 Ariz. 369, 373, ¶ 11 (App. 2010) (holding
that a claim for ineffectiveness of counsel implicates the Sixth Amendment
and is therefore encompassed within Rule 32.1(a)). Thus, Richardson may
not raise these claims in this untimely proceeding.

¶6            Because “compliance with Rule 32 is not a mere formality,”
and a petitioner must “strictly comply” with the rule to obtain relief, Canion
v. Cole, 210 Ariz. 598, 600, ¶ 11 (2005), the superior court did not err in
summarily dismissing the proceeding.

                               CONCLUSION

¶7            We grant review of Richardson’s petition for review and deny
relief.




                                    :AA




                                       3